United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         February 5, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-60299
                           Summary Calendar


REBECCA ANSAH,

                                      Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A26 645 995
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rebecca Ansah petitions for review of the Board of

Immigration Appeals’ decision affirming the immigration judge’s

determination that Ansah could not demonstrate good moral

character required for cancellation of removal under 8 U.S.C.

§ 1229b(b).    Ansah argues that her false assertions on her

written naturalization application do not preclude a showing of

good moral character.    Ansah is correct.    See 8 U.S.C.

§ 1101(f)(6); Kungys v. United States, 485 U.S. 759, 780 (1988).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
However, by orally testifying under oath before an immigration

officer that the answers contained in her naturalization

application were true, Ansah prevented a showing of good moral

character required for cancellation of removal.   See Kungys, 485

U.S. at 780.

     Ansah also argues that her false testimony was a mistake and

made without the intent to deceive.   The immigration judge found

that Ansah lacked credibility regarding this assertion.    This

determination was based on the judge’s finding that Ansah knew

that had she disclosed her fraudulent marriage to the

interviewing officer, her naturalization application would be

denied.   When Ansah was asked if the reason that she lied was to

avoid the denial of the application, Ansah did not deny it;

instead, she equivocated and admitted that she “should have told

the truth” at the hearing.   The evidence thus supports the

judge’s finding that Ansah told the lie with an intent to obtain

naturalization benefits.   The record does not compel a conclusion

contrary to that made by the immigration judge.   See

Carbajal-Gonzales v. I.N.S., 78 F.3d 194, 197 (5th Cir. 1996);

Chun v. I.N.S., 40 F.3d 76, 78-79 (5th Cir. 1994).   Accordingly,

the petition for review is DENIED.